Citation Nr: 1426435	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  12-10 119	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a right forearm disability (developed below as right forearm radius fracture status post open reduction internal fixation).

2.  Entitlement to service connection for a right ankle disability.

3.  Entitlement to service connection for a right knee disability (developed below as status post fracture of the right fibula).

4.  Entitlement to service connection for a left knee disability (developed below as left patellofemoral arthritis).

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. Becker, Counsel

INTRODUCTION

The Veteran served on active duty for just under a month during January and February 1995.  This matter comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Service connection for a right forearm disability, for a right ankle disability, for a right knee disability, and for a left knee disability was denied therein.  A TDIU also was denied.  The Veteran appealed each of these determinations.  

During the pendency of his appeal, jurisdiction over this matter was transferred to the RO in Louisville, Kentucky.  The Veteran also testified at a hearing before the undersigned Veterans Law Judge in July 2012.  

Review of the Veteran's paper and electronic claims files shows that adjudication of this matter cannot proceed at this time.  This matter thus is REMANDED.

REMAND

Although the delay entailed by a remand is regrettable, the Board cannot adjudicate the Veteran's entitlement to service connection for a right forearm disability, a right ankle disability, a right knee disability, or a left knee disability without additional development.  The Board also cannot adjudicate his claim of entitlement to a TDIU without additional development.  Such development is necessary to ensure that the Veteran is afforded every possible consideration.  VA indeed has a duty to assist him in substantiating the benefits sought.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  In other words, VA has a duty to assist him in gathering evidence that may show he is entitled to service connection for each of the aforementioned disabilities as well as to a TDIU.

I.  Records

The duty to assist includes making reasonable efforts to procure relevant records.  38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c) (2013).  As such, as many requests as are necessary must be made to obtain records in government custody unless it is concluded that they do not exist or that further requests would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2013).  When the existence of private records is discovered, the claimant must be asked either to submit them or provide enough information to identify and locate them along with an authorization for their release to VA.  38 C.F.R. §§ 3.159(c)(1), (e)(2) (2013).  If information and authorization is provided, an initial request and, if necessary, one or more follow-up requests must be made.  38 C.F.R. § 3.159(c)(1) (2013).  The claimant shall be notified if requested records cannot be or are not obtained.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2013).

Social Security Administration (SSA) records regarding the Veteran have been obtained.  There are strong suggestions that they are incomplete.  A May 2004 form indicates that the Veteran was deemed disabled due to cardiomyopathies as of April 2002.  An April 2004 decision by Administrative Law Judge C. was mentioned, but it was not included in the records obtained.  They further did include many treatment records primarily concerning various joint disabilities.  Yet little, if any, reference was made to cardiomyopathies in them.  Without knowing the content of any outstanding SSA records, it is impossible to tell if they are pertinent.  The likelihood that they are pertinent is heightened, however, since many of those obtained are pertinent.  A request or requests for them accordingly must be made.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009); Diorio v. Nicholson, 20 Vet. App. 193 (2006).  The Veteran and his representative must be notified if the request is or requests are unsuccessful.

While the obtained SSA records contain no treatment records from Cuyahoga Falls General Hospital, it was noted that he was seen there as late as 1998, but it was not specified what he was seen for, and, thus, the possibility that outstanding treatment records from this facility are pertinent cannot be ruled out.  The Veteran testified that he received continuous pertinent treatment since his discharge from service and that records of such had been submitted.  He further testified that he currently was receiving treatment from Dr. A. and that he would submit such records.  No records ever were submitted by the Veteran, and the only ones available following service are those from the SSA dated in 2002 and 2003.  There are sizeable gaps of time for which there might be outstanding post-service treatment records, in other words.  The Veteran finally has testified as well as stated that he injured his right leg prior to service, but any treatment records of such are outstanding.

The Veteran accordingly must be asked to submit treatment records from the aforementioned facility and physician as well as from any other facility or physician who has seen him for a pertinent problem.  Of particular import in this latter regard are facilities or physicians who saw him for his right leg prior to service and during the sizeable time periods after service without any such records.  The Veteran alternatively must be asked to provide enough information to identify and locate these records along with authorization for their release to VA.  If he opts to provide information along with authorization, an initial request for them must be made.  Follow-up requests and notice to him and his representative if the request is or requests are unsuccessful also must be made as necessary.

Additionally, the Veteran indicated in his claim that he was seen for a pertinent problem at Humana Hospital and at Akron City Hospital.  He was requested to either submit treatment records from these facilities or to provide enough information to identify and locate them along with authorization for their release to VA (by completing VA Form 21-4142) in a March 2011 letter.  This letter was resent in July 2011 because it appeared that he had moved.  No response whatsoever was received from the Veteran.  Since this matter is being remanded for other records, however, he shall be afforded another opportunity to respond.  The steps set forth above for other outstanding private treatment records therefore shall be followed.  Of note is that the Veteran first shall clarify whether there are any such records for Humana Hospital.  It indeed was at least at some point affiliated with the University of Louisville, and treatment records from the University of Louisville Hospital were among the obtained SSA records.

II.  Medical Examinations and Opinions

The duty to assist requires that VA provide a medical examination and/or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).  A VA medical examination and/or medical opinion is necessary with respect to service connection when there is evidence that the Veteran has a current disability or at least symptoms thereof, evidence that he suffered an event, injury, or disease during service or manifested a certain disease during its presumptive period thereafter, an indication of an association between these, and insufficient evidence for adjudication.  Id.; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Medical evidence that suggests but does not confirm a nexus and credible lay evidence of continuity of symptomatology satisfies the low indication threshold.  McLendon, 20 Vet. App. at 79.

VA has not provided the Veteran with a medical examination or obtained a medical opinion regarding a right ankle, a right knee, or a left knee disabilities.  The obtained SSA records make clear that he has both right and left knee disabilities and further mention surgery on the right ankle, which implies a disability there.  However, it is reiterated that these records are dated in 2002 and 2003.  A disability is current if it is present near or at the time a claim is filed or at any time during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289  (2013); McClain v. Nicholson, 21 Vet. App. 319 (2007).  There are no medical records concerning the Veteran's right ankle or either of his knees dated since June 2009, when he filed his claim.  A VA medical examination is needed to clarify whether there is a current disability in each of these joints and, if so, the nature of that disability.

After this examination, VA medical opinions are needed as to any current right ankle, right knee, and/or left knee disability. The Veteran notes injuring his right knee before service. The aforementioned records mention that the right ankle injury also was before service. The Veteran indicates that he was treated for falling hard on his right side in service and that he has had problems with his right ankle and knee ever since. Service treatment records are silent as to a fall and make no specific mention of the right ankle or knee. The Veteran indicates that his left knee became problematic after service because he favored his right side. He is competent to report his personal experiences such as a fall and his symptoms thereafter. Layno v. Brown, 6 Vet. App. 465 (1994). His credibility is based on many factors to include facial implausibility, self-interest, bias, inconsistency, bad character, malingering, desire for monetary gain, and witness demeanor. Pond v. West, 12 Vet. App. 341 (1999); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991).  
The Veteran's credibility has yet to be determined.  While there is no support for his recount at this time, it is possible he will submit statements from servicemembers who served with him and witnessed his fall or from family or friends that he told about it and observed his symptoms soon after it happened through the present.  He could be deemed credible, in other words.  The medical opinions thus shall address whether any current disability of the right ankle or knee preexisted service, whether there was aggravation or an increase during service due to natural progression or otherwise if so or a relationship to service if not, and whether any current disability of the left knee is related to service or was caused by or has been aggravated by any right knee disability.  They must take all of the evidence into account.  As such, the Veteran's recount shall be considered-as shall the obtained SSA records, which document that he played indoor semi-professional football after service (notwithstanding his argument that he merely coached) and that he sustained several joint injuries doing so and otherwise, and any other records obtained.

If VA provides a medical examination and/or a medical opinion with respect to service connection, whether or not obligated to do so, the duty to assist requires that it be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A VA medical examination and/or VA medical opinion is adequate when it allows the Board to perform a fully informed adjudication.  Id.  The Veteran's entire history thus must be considered.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Ardison v. Brown, 6 Vet. App. 405 (1994).  The medical examination must describe any disability present in sufficient detail.  Id.  All factual premises underlying the medical opinion must be accurate.  Reonal v. Brown, 5 Vet. App. 458 (1993).  A rationale for the medical opinion further must be clearly and fully articulated.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl, 21 Vet. App. at 120.

The Veteran contends that the VA medical examination that he underwent in March 2010, and the accompanying medical opinion, are inadequate because the examiner did not consider his medical records and only spent about five minutes with him. Upon review of the examination report and opinion, it is clear that the obtained SSA records and the Veteran's service treatment records, the only records available at that time, were reviewed. Specific references to some of them were made.  The report, though not the most comprehensive, is somewhat detailed. It is difficult to conceive of how the examiner could have gathered so much information in only five minutes. Neither the examination nor the opinion is inadequate for the reasons alleged by the Veteran. Arrangements shall be made for another VA medical examination complete with VA medical opinion for other reasons, however.  

First, both the examination and the opinion were undertaken without the benefit of records that are still to be obtained.  Second, the examination concerned the Veteran's right forearm bones and the scar there.  It appears that the residual disability was not described in sufficient detail, however.  Range of motion was not measured.  Whether there is impairment in the form of any nonunion or malunion with or without flail false joint, false movement, loss of bone substance or bone fusion, deformity, or supination or pronation further was not indicated.  Finally, the rationale for the opinion [that the Veteran's preexisting right forearm disability was not aggravated beyond normal progression by service] was clear but not fully articulated.  It was noted that he was only on active duty for five days.  Where this number comes from is unclear.  Events as reflected in the service treatment records were noted, but the Veteran's recount of a fall was not noted.  That X-rays show the right forearm is well-healed also was noted.  While important, it is common knowledge that even a broken bone that healed well can cause residual disability.

III.  Inextricably Intertwined

Issues are inextricably intertwined when a determination on one issue could have a significant impact on the outcome of another issue.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The appropriate remedy is to defer adjudication of the impacted issue until the issue that may cause the impact has been adjudicated.  Id.  The issue of the Veteran's entitlement to a TDIU is inextricably intertwined with his entitlement to service connection for a right forearm disability, a right ankle disability, a right knee disability, and a left knee disability.  Indeed, determining whether a TDIU is warranted is based partially on whether the Veteran has a service-connected disability rated at 60 percent or more or service-connected disabilities rated at 70 percent or more with one rated at at least 40 percent.  38 C.F.R. § 4.16(a) (2013).  Each of the service connection claims thus must be resolved with resolution of the TDIU issue deferred until this occurs.  

Accordingly, a REMAND is directed for the following:

1.  Notify the Veteran in writing that he can submit statements from others to support his recount.  Inform him that statements from service-members who served with him and witnessed his fall may be particularly useful.  Also inform him that statements from family or friends whom he told about the fall and who observed his symptoms soon after it happened through the present may be useful.

2.  Make as many requests as necessary to obtain all outstanding SSA records regarding the Veteran, noting his many aliases in doing so.  This includes, but is not limited to, the April 2004 decision by Administrative Law Judge C. and any treatment records not previously submitted to VA.  Associate all records received with the paper or electronic claims file.  If the records are not received whether in whole or in part, notify the Veteran and his representative pursuant to established procedure.

3.  Ask the Veteran to clarify whether the records from the University of Louisville Hospital from SSA are the same as those he referenced in his claim when he mentioned Humana Hospital.  Then ask him either to submit all outstanding pertinent private treatment records or to provide enough information to identify and locate them along with an authorization for their release.  This includes those from Humana Hospital, depending on the Veteran's response to the aforementioned.  It also includes those from Cuyahoga Falls General Hospital, those from Dr. A., and any from Akron City Hospital.  

Finally, it includes any concerning a right leg injury (whether right ankle, knee, or otherwise is unclear) prior to service and any from any other facility or physician that saw him for a pertinent problem during the sizeable post-service time periods without any records (from discharge to 2002 and from 2003 to present).  If the Veteran provides information and authorization, make an initial request for the records with a follow-up request or requests as necessary.  Associate all records received with the paper or electronic claims file.  If requested records are not received whether in whole or in part, notify the Veteran and his representative pursuant to established procedure.

4.  After completion of all of the above, arrange for the Veteran to undergo an appropriate VA medical examination or appropriate VA medical examinations regarding his right forearm, right ankle, and right and left knee disabilities.  The examiner(s) shall review the paper and electronic claims files, documenting such in a report to be placed in one of these files.  The examiner(s) also shall document in the report an interview with the Veteran regarding his entire relevant history and current symptoms.  All necessary tests and studies shall be performed, the results of which shall be included in the report.  The examiner(s) then shall diagnose all disabilities present.  

The examiner(s) next shall opine in the report as to whether the Veteran had a right forearm disability, a right ankle disability, and/or a right knee disability prior to his service.  If so, it next shall be opined as to whether the preexisting disability was aggravated such that it increased (underwent a lasting worsening) during service.  For any such aggravation/increase, it further shall be opined as to whether it was or was not due to natural progression.  If there was no preexisting right forearm, right ankle, and/or right knee disability, the examiner(s) shall opine as to whether it is at least as likely as not (a 50 percent or greater probability) that such disability was incurred during, or otherwise is related to, the Veteran's service.

For any diagnosed left knee disability, the examiner(s) should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that such disability was incurred during, or otherwise is related to, the Veteran's service.  Finally, the examiner(s) shall opine as to whether it is at least as likely as not that a left knee disability was caused by, or has been aggravated (permanently worsened beyond the natural progression) by, a right knee disability.  If such aggravation is found, an opinion finally shall be rendered as to the level of disability prior to the aggravation and the current level of disability so that the amount of disability due solely to aggravation can be determined.

A clear and full rationale (explanation) must be provided by the examiner(s) for each opinion in the report.  This means that each conclusion reached must be supported.  As such, medical principles shall be discussed thoroughly by the examiner(s) as they relate to the medical and lay (non-medical) evidence.  The Veteran's recount of a hard fall on his right side during service specifically shall be addressed-as shall his recounts of a right forearm and right leg (whether ankle, knee, or otherwise is unclear) injury prior to service.  The medical records documenting such a right forearm injury, that he played indoor semi-professional football after service, and that he sustained several joint injuries doing so and otherwise finally shall be addressed along with anything else of pertinence in medical records newly obtained.

If any opinion cannot be provided without speculation, the examiner(s) still shall provide a clear and full rationale in the report.  Options supporting such a conclusion include, but are not limited to, the lack of appropriate qualifications in the part of the examiner(s), need for more information, inability to obtain needed information, limits of current medical knowledge, and inability to select the cause among multiple possible causes.  A copy of, or at least a citation to, any medical literature referenced in the report finally shall be provided by the examiner(s).

5.  Finally, readjudicate the Veteran's claims of entitlement to service connection for right forearm, right ankle, right knee, and left knee disability and then the claim for a TDIU.  Furnish the Veteran and his representative with a rating decision addressing each determination made that is favorable.  For each determination made that is unfavorable, furnish them with a supplemental statement of the case (SSOC) and allow them the requisite time period to respond before processing for return to the Board.  Place a copy of the rating decision and/or SSOC in the paper or electronic claims file.

No action is required of the Veteran until he is notified by the RO or Appeals Management Center.  However, he is advised that he is obligated to cooperate with VA in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to report for a scheduled VA examination, for example, may result in denial of the benefit(s) claimed.  38 C.F.R. § 3.655 (2013).  The Veteran also is advised that he has the right to submit additional evidence and argument concerning this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that remands by the Board or the United States Court of Appeals for Veterans Claims (Court) be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2002).  This remand is in the nature of a preliminary order and does not constitute a decision by the Board.  38 C.F.R. § 20.1100(b) (2013).

